DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This office action is in response to Applicant’s communication of October 5, 2020.  Applicant’s arguments have been considered.  

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's amendment after final action and remarks, filed on September 4, 2020, have been noted.

Priority:  02/12/2014
Status of Claims:  Claims 1, 4 – 14, 16, 17, 20 – 30 and 32 – 40 are pending.  Claims 1 and 17 have been AMENDED.  Claims 2, 3, 15, 18, 19 and 31 have previously been CANCELLED.    
Status of Office Action:  Non-Final (RCE)

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 is directed to an abstract idea, Certain Methods of Organizing Human Activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 1 recites, in part, a system for authorizing a financial credit to a provider and authenticating a user that, receives a communication from the user, performs verification of the user and a financial account, determining verification has been successful, transmits an authorization query, receives an authorization message that the user has authorized crediting of the financial credit to the provider, creates a token specific to the combination of the user and the provider, includes a reference to an identifier of the user’s financial account, and transmits the financial credit to the provider with verification.  The limitations of authorizing a financial credit to a provider and authenticating a user, receiving communication, performing verification, determining, authorizing, including and transmitting the financial credit, under its broadest reasonable interpretation, covers the performance of the limitations in the mind (as human activity) but for the recitation of generic computer components.  These limitations are directed to concepts of organizing human activity via the use of generic computer components.  Hence, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements such as a network server, communication network, mobile device, and interface screen to perform operations.  The generic computer components are recited at a high-level of generality (performing generic computer functions) such that it amounts 
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea.  Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements to perform operations amount to no more than mere instructions to apply the exception using generic computer components.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claims 4 – 14, 16 and 33 – 36 are dependent from Claim 1, and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 4 – 14, 16 and 33 - 36 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with authorizing a financial credit to a provider and authenticating a user, receiving communication, performing verification, determining, authorizing, including and transmitting the financial credit is not an inventive concept.
Independent process Claim 17 is directed to an abstract idea as the Federal Circuit has held that an extended claim by claim analysis is not necessary where multiple claims are “substantially similar and linked to the same abstract idea.”  In this case, Claim 17 is substantially similar to system Claim 1. 

Therefore, Claims 1, 4 – 14, 16, 17, 20 – 30 and 32 – 40 are rejected under 35 U.S.C. 101.  Claims 1, 4 – 14, 16, 17, 20 – 30 and 32 – 40 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant’s arguments with respect to the introduced claims have been considered but found not persuasive.
The amendments to the claims have been entered.
Applicant has adjusted the status of Claim 6, to reflect Claim 6 as being previously presented.  The Examiner’s objection as to the status of Claim 6 is withdrawn.
Applicant has amended independent Claims 1 and 17 to overcome the 35 U.S.C. 101 rejection previously made.  Applicant’s arguments and contention that the claims are not directed to an abstract idea, however, is unpersuasive.  Neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions.  Additionally, authorizing a financial credit to a provider by authenticating a user and transmitting the financial credit, remains business related, and the 2019 Patent Eligibility Guidance includes identification of fundamental economic practices, commercial or legal 
Claims 1 and 17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 1 and 17, along with claims dependent from Claims 1 and 17, remain directed to an abstract idea (i.e., methods of organizing human activity), and do not identify an improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c).  Given the above reasons, the claims are not patent eligible, as they do not provide an inventive concept and a 35 U.S.C. 101 rejection has been made on Claims 1, 4 – 14, 16, 17, 20 – 30 and 32 – 40. 
Applicant’s arguments regarding the amended claims and 35 U.S.C. 103 are found persuasive and the 35 U.S.C. 103 rejection has been withdrawn.

Non-Obvious Subject Matter over prior art of Record (USC 103)
Based on the closest prior art of record claims 1, 4 – 14, 16, 17, 20 – 30 and 32 – 40 are non-obvious under USC 103 over prior art of record (see paper number 202004028 & PTO 892), particularly, the limitation(s) – regarding a network server coupled to at least one communication network and in communication with at least one mobile device operated by a user, wherein the network server receives a communication from the user via a user interface screen of the mobile device operated by the user, the communication relating to crediting of a financial credit to a provider of a good and/or service, performs a verification of the user's mobile device and/or the user, and a financial account related to the user, in response to a determination that the verification for the user's mobile device and/or the user has been successful, transmits an authorization query to the user's mobile device user interface screen requesting authorization of the financial credit to the provider, receives an authorization message being sent from the user via the user interface screen of the mobile device of the user, 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin et al., U.S. 2010/0082481 identifies a mobile device with a display, communications with a network server, initiation of a transaction, verification to a user specific account, crediting of a financial credit to a service provider, and completion of a transaction; Hammad et al., U.S. 2012/0018506 identifies tokenization subject to a dynamic card verification value, a financial account of a user, and a dynamic token subject to limited user account information for conducting a service provider transaction; Campos et al., U.S. 2013/0054470 identifies an information system for processing transactions, subject to tokenization of information relative to transactions and associated authentication data; and Desai et al., U.S. 2014/0089185 identifies a mobile phone, conducting a transaction, tokenization and processing of a transaction based 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached from Monday to Thursday between 8:00 AM and 6:00 PM.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached at (571) 272-8103.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/BENJAMIN S BRINDLEY/Primary Examiner, Art Unit 3697
March 23, 2021